Citation Nr: 1024929	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial increased evaluation for service-
connected asbestos related lung disease, including chronic 
obstructive pulmonary disease (COPD) and pleural plaques, 
currently rated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active U.S. Navy service from September 1965 to 
April 1969.  

This appeal to the Board of Veterans Appeals (the Board) is from 
a November 2005 Decision Review Officer (DRO) decision by the 
Portland, Oregon, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  The DRO assigned a 10 
percent rating from February 17, 2004.  In a subsequent action in 
October 2007, the DRO increased the rating to 30 percent 
effective February 17, 2004.   

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge via videoconferencing at the VARO in April 
2010; a transcript is of record.  Although the record was held 
open for the submission of additional, updated VA treatment 
records by the Veteran, he has not provided the discussed 
records.

The issue of entitlement to service connection a 
neurological disease related to his asbestos exposure and 
breathing have been raised by the record (see Transcript), 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has alleged that since his last VA examination, his 
respiratory disability has worsened.  VA treatment records, 
though not complete, appear to support his allegation.  Remand is 
required to obtain an examination and reports of current 
findings.

Further, the examiner must be asked to clarify the extent of the 
current service connected disability.  Both obstructive and 
restrictive components of the current disability have been 
identified, and in addition to COPD, asthma has been diagnosed.  
The examiner should clearly state, to the extent possible, what 
portion of the Veteran's current disability is related to his 
asbestos exposure.

Finally, the examiner should state what measurement best 
represents the extent of the Veteran's service connected 
disability, be it FEV1, FVC, the DLCO (SB), or the FEV1/FVC 
ratio.  This discussion should include consideration of apparent 
contradictory evidence of the extent of disability, such as 
normal arterial blood gas readings.

Moreover, it is clear that the Veteran is receiving ongoing VA 
treatment.  Complete VA treatment records since February 2004 
should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the VA medical center at Roseburg, Oregon, 
and all associated clinics, as well as any 
other VA facility identified by the Veteran 
or in the record.  The RO should ensure that 
records from February 2004 to the present, to 
include all reports of Pulmonary Function 
Testing (PFTs), are associated with the 
claims file.

2.  Schedule the Veteran for a VA Respiratory 
(Obstructive, Restrictive, and Interstitial) 
examination.  The claims file must be 
reviewed in conjunction with the examination.  
All required testing, to include a PFT, must 
be accomplished, and the adequacy/reliability 
of testing must be specifically noted.  The 
examiner should describe all current 
manifestations and disability attributable to 
an asbestos related disease, and should opine 
as to the most appropriate measure of the 
current disability (FEV1, FVC, FEV1/FVC, DLCO 
(SB), e.g.).  The examiner should discuss the 
apparent conflict between the PFT results of 
records and normal arterial blood gas 
results.  A full and complete rationale is 
required for all opinions expressed.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO 
should then readjudicate the claims on appeal.  
If any benefit sought remains denied, the RO 
should issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, and 
to assist the Veteran with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

